DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18, 20, and 22 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Amundson et al (US 2010/0094185 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that Amundson teaches an exoskeleton, comprising: a right hip attachment, the right hip attachment comprising of a right frame and a right ribbon, the right ribbon configured to attach the right frame to a runner's right thigh; a lift hip attachment, the left hip attachment comprising of a left frame and a left ribbon, the left ribbon configured to attach the left frame to the runner's left thigh; a belt connected to the right hip attachment and the left hip attachment, the belt configured to attach the exoskeleton to the runner's body; and a leaf-spring attached to the right hip attachment and the left hip attachment, the leaf-spring configured to couple two hips and apply torque from one respective hip to another respective hip based on the runner's movement, wherein: a first plane of a first respective end of the leaf-spring and a second plane of a second respective end of the leaf-spring are parallel with each other, a distance from the first respective end of the leaf-spring and the second respective end of the leaf-spring is equal to a plane distance between the first plane and the second plane, the plane distance a constant distance between all respective points on the first plane with respective closest points in the second plane, and 2Attorney Docket No.: 0033-0001-02000Patent Customer No. 127,891a cross section of the leaf-spring consisting of a semi-elliptical shape.
However, the prior art either individually or in combination with, does not teach or render obvious a single leaf-spring consisting of a semi-elliptical shape, and wherein an inner surface of the first respective end of the leaf-spring extending at a ninety-degree angle with respect to a longitudinal axis of the right hip attachment and an inner surface of the second respective end of the leaf-spring extending at a ninety-degree angle with respect to a longitudinal axis of the left hip attachment within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774